DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18  of copending Application No. 16/561047. …..  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-18 of copending Application No. 16/561047 contain(s) every element of claims 1-18 of the instant application and as such anticipate(s) claim(s) 1-18 of the instant application
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Application 2017/0257835, hereinafter Wu).
Regarding claims 1, 5, Wu discloses communication apparatus(Fig. 1, 2,3, 10, and 11) comprising:
(1100 see [0038]-[0041]) configured to transmit and receive signals over a wireless channel in accordance with both a first communication protocol and a second communication protocol, the first communication protocol defining a nominal communication bandwidth, the second communication protocol being backward-compatible with the first communication protocol while defining an enhanced communication bandwidth (Abstract, [0005]-[0007] , [0022]-[0026], which recites transmitting and receiving signals over wireless channel according a first protocol 802.11ad and second protocol 801311ay over bandwidth of 30 GHz to 60 GHz and 802.11ay is backward compatible with 802.11ad as claimed by the instant application ); and 
a communication controller (1000 see [0038]-[0041]), which is configured to generate data frames for transmission by the transceiver, including frame headers in a header format that is compatible with both the first communication protocol and the second communication protocol, such that the frame headers are transmitted within the nominal communication bandwidth, and the data frames that are transmitted in accordance with the second communication protocol have first and second frame headers that are transmitted in parallel in respective first and second sub-bands of the enhanced communication bandwidth(Abstract, [0005]-[0007] , [0022]-[0026], which recites transmitting and receiving signals over wireless channel according a first protocol 802.11ad and second protocol 801311ay over bandwidth of 30 GHz to 60 GHz and 802.11ay is backward compatible with 802.11ad as claimed by the instant application as shown figs. 3-7 frame with header format that compatible to both communication protocol ).  
In re Aller, 105 USPQ 233.
Regarding claims 2, 6, Wu discloses the apparatus according to claim 1, wherein the data frames comprise payloads comprising data symbols, and wherein the communication controller is configured to cause the transceiver to modulate the data symbols over the nominal communication bandwidth in the data frames that are transmitted in accordance with the first communication 23MP13027D1/1036-2013.2S1 Customer No. 86775 protocol, and to modulate the symbols over the enhanced communication bandwidth in the data frames that are transmitted in accordance with the second communication protocol(Abstract, [0005]-[0007] , [0022]-[0026]).  
Regarding claims 3, 7,Wu discloses the apparatus according to claim 1, wherein the data frames comprise payloads comprising data symbols, and wherein the communication controller is configured to cause the transceiver to modulate the data symbols over the nominal communication bandwidth in the data frames that are transmitted in accordance with the first communication protocol, and to cause the transceiver to modulate first symbols in the payloads over the first sub-band and second symbols in the payloads, different from the first symbols, over the second sub-band in the data frames that are transmitted in accordance with the second communication protocol(Abstract, [0005]-[0007] , [0022]-[0026]).  
Claims 4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view Lepp et al. (US Application 2019/0342796, hereinafter Lepp) .
Regarding claims 4, 8, Wu discloses the apparatus according to claim 1 as addressed,  except wherein the transceiver is configured to transmit and receive the signals over the wireless channel in accordance with both an IEEE 802.11p protocol and an IEEE 802.11bd protocol.  
However, Sadeghi teaches the transceiver is configured to transmit and receive the signals over the wireless channel in accordance with both an IEEE 802.11p protocol and an IEEE 802.11bd protocol ([0028]).  
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Sadeghi with the teaching of WU by using the above features such as the transceiver is configured to transmit and receive the signals over the wireless channel in accordance with both an IEEE 802.11p protocol and an IEEE 802.11bd protocol as taught by Sadeghi for the purpose of efficiently use of the resources of a wireless local-area network (WLAN) is important to provide bandwidth and acceptable response times to the users of the WLAN([0003]).
	
	
	Conclusion

	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/           Primary Examiner, Art Unit 2461